

117 HR 3499 IH: Making Excellence Replace Identity Traits Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3499IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Gosar introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit affirmative action in Federal Government hiring and other personnel actions, and for other purposes.1.Short titleThis Act may be cited as the Making Excellence Replace Identity Traits Act or the MERIT Act. 2.Prohibition on affirmative action in Federal Government hiringThe Federal Government may not establish, implement, or otherwise carry out any hiring practice or program that uses affirmative action based on race, color, religion, sex, sexual orientation, gender identity, national origin, or disability as a basis for a personnel action with respect to Federal employees or members of the uniformed services, and no Federal funds may be provided to any entity (including Federal contractors (or subcontractors thereof)) that has in place any such practice or program.